Citation Nr: 0737572	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-35 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include a bipolar disorder and 
post-traumatic stress disorder (PTSD).  

5.  Entitlement to a disability rating in excess of 10 
percent for chronic otitis media.  

6.  Entitlement to a disability rating in excess of 10 
percent for recurrent urinary tract infections and vaginitis.  

7.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ganglion cyst.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1976 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In her July 2003 notice of disagreement and her September 
2004 substantive appeal, the veteran complained that the 
ringing in her ears had not been considered.  Tinnitus or 
ringing is rated separately from otitis and has not yet been 
adjudicated by the agency of original jurisdiction (AOJ).  
The claim for service connection for tinnitus is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During her February 2003 VA psychiatric examination, the 
veteran reported that her main source of income was 
disability payments from the Social Security Administration 
(SSA).  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice 
that there are SSA records, it must obtain and consider them.  
See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A (b)(3), (c)(3) (West 2002).  

On the VA general medical examination in February 2003, it 
was noted that the veteran's expiratory phase was longer than 
the inspiratory phase and there was diagnosis of history of 
asthma with chronic obstructive pulmonary disease, controlled 
by inhalers.  The report stated that a pulmonary function 
test would be done, but the report of that study is not in 
evidence.  Pertinent VA records should be obtained and 
considered.  Since it appears that the veteran has a 
respiratory impairment, it is desirable to obtain an opinion 
as to the correct diagnosis and its relation to service.  

The report of the February 2003 VA examination concluded that 
the veteran had a history of hypertension controlled with 
medication.  VCAA provides that where, as here, there is 
competent medical evidence of current disability and lay 
evidence (even statements from the claimant) connecting it to 
service, a medical examination and opinion should be 
obtained.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  Thus, this 
issue must also be remanded for a medical opinion.  

On the February 2003 VA examination, it was concluded that 
the veteran had a history of carpal tunnel syndrome to the 
left wrist with secondary contractures of the fingers.  Here, 
again, since there is competent medical evidence of current 
disability and lay evidence connecting it to service, a 
medical examination and opinion should be obtained.  
38 U.S.C.A. § 5103A(d)(2) (West 2002).  

The veteran required psychiatric treatment approximately 4 
years after service.  In February 2003 a psychologist 
performed a VA examination for mental disorders (except PTSD 
and eating disorders).  The diagnosis was a schizoaffective 
disorder.  The examiner expressed the opinion that according 
to her evaluation of the veteran and her reported 
symptomatology, there was no evidence to support a diagnosis 
of PTSD.  The veteran was also seen in a clinical setting by 
another VA psychologist, in February 2003 and March 2003, 
with diagnoses of schizoaffective disorder.  However, there 
were subsequent, extensive reports by a VA psychiatrist, 
which additionally diagnosed PTSD, in February 2003, March 
2003, and July 2003.  PTSD was also diagnosed on VA 
hospitalizations in February and June 2004.  Under these 
circumstances, a current examination specifically for PTSD is 
desirable.  

The general VA examination of February 2003 concluded that 
the veteran had recurrent otitis media and occasionally 
needed hospitalization and antibiotics.  However, there was 
no report of examination of her ears.  The Court has held 
that examination reports must contain sufficient information 
to rate the disability in accordance with the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Since the record does not contain sufficient information to 
rate the service-connected ear disability, an examination 
should be conducted.  The rating criteria provide that any 
hearing loss or tinnitus (ringing) associated with otitis 
will be separately rated.  The veteran contends, in part, 
that a higher rating is warranted because she experiences 
constant ringing in her ears.  A complete ear and audiologic 
examination is desirable to determine the extent of the 
otitis residuals.  

The RO granted service connection for recurrent urinary tract 
infections and vaginitis.  However, these disorders are rated 
differently and the February 2003 examination does not 
provide sufficient information to rate them.  Thus, an 
examination is needed.  

While the further delay of this case is regrettable, due 
process considerations require such action. Accordingly, the 
case is REMANDED for the following action:

1.  The AOJ should request a complete 
copy of the veteran's medical records 
from SSA.  

2.  The VA clinical records since June 
2004 should be obtained and associated 
with the claims file.  

3.  The veteran should be scheduled for 
a respiratory examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should respond to the following with a 
complete explanation.  

a.  What is the correct diagnosis for 
any current respiratory disorder the 
veteran may have?  

b.  Is it at least as likely as not 
that any respiratory disorder the 
veteran may have began or increased in 
severity during service?  

4.  The veteran should be scheduled for 
an examination for hypertension.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
should be done.  The examiner should 
express an opinion as to whether it is 
at least as likely as not that the 
veteran's hypertension began or 
increased in severity during her active 
service.  The examiner should respond 
with a complete explanation.  

5.  The veteran should be scheduled for 
an examination of the nerves of her 
wrists.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following should be done.  The 
examiner should respond to the 
following with a complete explanation.  

a.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's carpal 
tunnel syndrome of the left wrist began 
or increased in severity during her 
active service.  

b.  The examiner should describe all 
current manifestations of the service-
connected right wrist ganglion cyst.  
The examiner should express an opinion 
as to whether the neurologic impairment 
is mild, moderate, or severe.  

6.  The veteran should be scheduled for 
a VA examination to determine if she 
has PTSD.  The claims folder should be 
made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following should be done.  The 
examiner should respond with a complete 
explanation.  

a.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
as the result of trauma during service.  

b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
acquired psychiatric disorder began or 
increased in severity during service.  

7.  The veteran should be scheduled for 
VA ear and audiologic examinations.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Any tests or 
studies needed to respond to the 
following should be done.  The examiner 
should respond with a complete 
explanation.  

a.  The examiner should describe all 
current otitis symptoms the veteran may 
have.  

b.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
hearing loss as a result of her 
service-connected otitis.  

c.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran has 
tinnitus as a result of her service-
connected otitis.  

8.  The veteran should be scheduled for 
VA genitourinary examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
should be done.  The examiner should 
respond with a complete explanation.  

a.  Describe all current manifestations 
of vaginitis, specifying whether they 
require continuous treatment and 
whether the manifestations are 
controlled with continuous treatment.  

b.  Describe all current manifestations 
of the service-connected recurrent 
urinary tract infections.  The examiner 
should report how frequently any 
problems occur.  

9.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the veteran, she 
and her representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and her representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



